DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 16-27, in claim 16, the limitation of “A method comprising using an organic polar substance…” is passive and utilizes the word “using” and is not an active claim limitation, therefore creates confusion to the positive step required by the claims, see MPEP 2173.05(q). Applicant should recite a step after the preamble, using positive, action based claim language, and consider breaking the claim using new line indentation to clearly delineate the claimed process without a passive “using” limitation.
With regard to claims 17-27, each of these claims appears to have improper dependency that appears to be a typo each being shifted by a claim, i.e. each of claims 17 and 19-27 should depend upon independent claim 16, while claim 18 should appear to depend upon claim 17. The examiner will examine these claims as if claims 16-27 are a claim grouping, which appears to be applicant’s intention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk (US 5,294,061) taken in combination with Strand (US 2004/0149395), Cordova (US 2005/0145418) and Ramer (US 2015/0258464) and/or Massetti et al (US 2013/0037449).
With regard to claim 1, Dijk teaches a method for thermal separation of a non-polar organic compound (oil) from a particulate material (drill cuttings which have been removed from a drilling mud, C1:L5-10), the method comprising: providing the particulate material (C1:L45-55); separating the non-polar organic component from the particulate material in a gaseous phase using a steam distillation 
However, Dijk does not teach adding an organic polar additive to the particulate material and the hammermill also heats the organic polar additive which contributes to the vapor of the steam distillation.
Strand teaches a process for separating oil components from oil containing materials using a second component that boils at a lower temperature than the oil component (see title, abstract, [0003-0004]), Strand teaches wherein a second component may be added to the mixture of the first component, or may be already present when a second component is water to provide steam stripping effect [0019-0024].
Cordova teaches a separation process of oil contaminated substrates wherein water is present in the substrate, i.e. drill cuttings, and an emulsifier is added to break the emulsion to allow steam distillation and separation of components of the mixture via heating and agitating and steam distillation [0038-0040], Cordova teaches the emulsion can be broken with formation of polar and non polar and solid phases with the agitation [0044], the emulsion breaker can be an organic acid [0021].
Ramer teaches wherein a reactor 40 is designed to store and separate a component [0039], Ramer teaches wherein a component is added to a constituent mixture that are of functional polar groups, including but not limited to (-OH, -NH2, -SH, etc), including glycols, glycerin, amines, etc [0049] that boils differently to allow targeted removal of components that are condensed and removed separately [0051,0054].
Massetti teaches a process for recovery of oils from a solid matrix by extraction and mixing with at least one organic solvent having a boiling point less than or equal to 160 degC (see title, abstract), Massetti teaches the oils in the solid matrix are subject to grinding, densimetric separation, mixture with 
Dijk substantially teaches hammermill steam distillation of drill cuttings, while Strand and Cordova both suggest using additional components in combination with water or steam for agitated steam distillation to assist in separation of oil components from drill cuttings, therefore it would have been obvious to one having ordinary skill in the art to utlilize known polar compounds utilized for component separations as taught by Ramer and/or Massetti in the process of Dijk as additional components to help targeted removal of oil components as desired by Dijk to break oil-water-drill cuttings emulsion and assist with steam distillation removal as suggested by Cordova and Ramer.

With regard to claim 16, Dijk teaches a method for thermal separation of a non-polar organic compound (oil) from a particulate material (drill cuttings which have been removed from a drilling mud, C1:L5-10), the method comprising: providing the particulate material (C1:L45-55); separating the non-polar organic component from the particulate material in a gaseous phase using a steam distillation process, where a hammermill provides energy by direct heat treatment for heating the particulate material (C1:L55-C2:L4).
However, Dijk does not teach the method comprising using an organic polar substance with a boiling point of above 100C as an additive to the steam distill process as claimed.
Strand teaches a process for separating oil components from oil containing materials using a second component that boils at a lower temperature than the oil component (see title, abstract, [0003-0004]), Strand teaches wherein a second component may be added to the mixture of the first component, or may be already present when a second component is water to provide steam stripping effect [0019-0024].

Ramer teaches wherein a reactor 40 is designed to store and separate a component [0039], Ramer teaches wherein a component is added to a constituent mixture that are of functional polar groups, including but not limited to (-OH, -NH2, -SH, etc), including glycols, glycerin, amines, etc [0049] that boils differently to allow targeted removal of components that are condensed and removed separately [0051,0054].
Massetti teaches a process for recovery of oils from a solid matrix by extraction and mixing with at least one organic solvent having a boiling point less than or equal to 160 degC (see title, abstract), Massetti teaches the oils in the solid matrix are subject to grinding, densimetric separation, mixture with an organic solvent having a boiling point less than 160 deg C at an atmospheric pressure and subjecting the mixture to separation and recovery [0038-0045,0084], the solvent can be ketones or esters [0072].
Dijk substantially teaches hammermill steam distillation of drill cuttings, while Strand and Cordova both suggest using additional components in combination with water or steam for agitated steam distillation to assist in separation of oil components from drill cuttings, therefore it would have been obvious to one having ordinary skill in the art to utlilize known polar compounds utilized for component separations as taught by Ramer and/or Massetti in the process of Dijk as additional components to help targeted removal of oil components as desired by Dijk to break oil-water-drill. As Massetti teaches the boiling point is substantially overlapping with the instantly claimed boiling point range therefore the claimed range is obvious.

With regard to claims 3-4 and 17-18, Ramer, as set forth above teaches the functional polar group can be (-OH), and therefore the skill artisan would find obvious to experiment with known polar alcohols to arrive at the instantly claimed group of monohydric alcohols, polyhydric alcohols aliphatic alcohol, and alicyclic alcohols as suggested by Ramer to achieve the desired result of separating polar and non-polar organic compounds.
With regard to claims 5-12 and 19-26, both Ramer and Masetti teach or suggest glycols, organic acids, amines, ethers and other polar organic compounds which are not specifically disclosed, therefore the skilled artisan would find obvious to utilize these compounds, such as alcohols, amines or other known polar compounds as taught by Ramer to obtain separative distillation of the hydrocarbon mixures of Dijk. With regard to compounds not explicitly taught by Ramer or Masetti, the skilled artisan would have reasonably expected other known polar compounds not explicitly taught by Ramer to function in the process as claimed without unexpected results, as Ramer suggests other known polar compounds could be utilized.
With regard to claims 13-14, Ramer teaches that the gaseous phase evolved is condensed in condenser assembly 80 into separate fractions [0051,0054], While not teaching the order the compounds are evolved, Ramer suggests that further compounds comprising oil vaporizing later would occur [0051,0054].
With regard to claims 15 and 27, Dijk as set forth above teaches the drill cuttings are subject to pre treatment stage to prepare the drill cuttings and separate from drilling mud so they can be separated (C1:L5-10).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masetti et al (US 8,920,637) is related to Massetti as cited above, Ellingsen (US 5,607,558) teaches a impellor drill cutting separation process. Garrick (US 2004/0144405) teaches an impellor separation process for drill cuttings. Strand (US 2004/0149395) teaches an impellor oil separation process via heating and evaporation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772